Citation Nr: 1308390	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  07-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the cervical spine as secondary to service-connected lumbar disc disease.

2.  Entitlement to service connection for migraine headache to include as secondary to service-connected lumbar disc disease.

3.  Entitlement to service connection for loss of visual acuity as secondary to service-connected lumbar disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1986 to August 1995.

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in April 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in September 2010 and January 2012, when it was remanded for further development.  

The issues of entitlement to service connection for headaches and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The loss of visual acuity is due to refractive error which is not disability for the purpose of VA disability compensation.


CONCLUSION OF LAW

The criteria for service connection for loss of visual acuity are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2012). 






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A January 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a December 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).







Duty to Assist

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any other treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA eye examinations were conducted in February 2005 and February 2012; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Both examination reports found that the Veteran's loss of visual acuity is the result of hyperopia and/or presbyopia, refractive errors which do not meet the definition of "disability" for VA compensation purposes.  

The January 2012 remand ordered a VA eye examination to determine the medical probabilities that the Veteran's blurred vision was caused or aggravated by his service-connected lumbar spine disability.  A February 2012 VA examination found that the Veteran's blurred vision was secondary to presbyopia, a refractive error, and that the presbyopia was the result of aging; thus, it was less likely than not related to the service-connected lumbar spine disability.  The opinion reflects substantial compliance with the January 2012 remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  




Service Connection

The Veteran asserts that he has loss of visual acuity that is caused or proximately due to his service-connected lumbar spine disability.  

Service connection is warranted for a disability that is proximately due to or the result of a service-connected disorder, and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

The Veteran underwent a VA eye examination in February 2005.  The Veteran stated he experienced blurred vision on turning his head to the side.  The complained of loss of visual acuity and occasional dry eyes.  After examining the Veteran, the diagnosis was hyperopia and incipient presbyopia.    

On VA spine examination in February 2005, the Veteran did not report blurred vision when turning his head during range of motion testing, nor did he report to the examiner that he had ever experienced this condition.  He also did not report these symptoms on VA neurological examination in February 2007, VA spine examinations in October 2010 and February 2012, or in any post-service clinical notes.  

The Veteran underwent a VA eye examination in February 2012.  The claims folder was reviewed.  The Veteran wore glasses and he that his loss of visual acuity was aggravated by his service-connected lumbar spine disability.  After conducting a physical examination, the diagnosis was refractive error, fully correctible with glasses.  The examiner found that it was less likely than not that the Veteran's refractive error was caused or aggravated by the s lumbar spine disability, because it was a normal presbyopia associated with aging.  





After careful consideration of the evidence of record, the Board finds that the Veteran's loss of visual acuity due to hyperopia and presbyopia is not a disability for the purpose of VA disability compensation.  Refractive error of the eye is, by operation of law, not considered a disease or injury for the purpose of establishing a disability.  38 C.F.R. § 3.303(c), 4.9.  There is no competent evidence of record that the refractive error was subjected during service to a superimposed disease or injury, creating a separate disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711(1990).   The February 2012 examiner noted that the Veteran's presbyopia was associated with aging and was less likely than not related to the service-connected lumbar spine disability.  

As for blurred vision associated with the turning of the head, no other ocular pathology has been identified to explain this phenomenon, which was not reproduced on any examination, including with range of motion testing.  This symptom was not reported on a contemporaneous VA neurological examination or at any point before or after the February 2005 VA eye examination.  No medical professional has associated this symptom with service or any service-connected disability.

To the extent the Veteran asserts a causal relationship between the loss of visual acuity and the service-connected disability of the lumbar spine, the assertion constitute the Veteran's opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (a Veteran as a lay person is competent to offer an opinion on a simple medical condition).  A causal relationship or nexus between loss of visual acuity and a disability of the lumbar spine is not a simple medical question because, such a relationship cannot be determined as an inference based on personal observation without specialized education, training, or experience.   

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between loss of visual acuity and the  service-connected disability of the lumbar spine. 


For this reason, the Veteran's lay opinion is not competent evidence on a causal relationship or nexus, that is, the loss of visual acuity is caused by or aggravated by the service-connected disability of the lumbar spine. 

As there is no favorable competent medical evidence to support the claim of secondary service connection and as a VA examiner has expressed the opinion that the Veteran's vision problems were not due to his service-connected lumbar spine disability, the preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for loss of visual acuity is denied.   


REMAND

In the remand in January 2012, the Board directed that the Veteran be afforded VA examinations to determine whether the cervical spine disability and headaches were caused or aggravated by his service-connected lumbar spine disability.  

The requested examinations were conducted in February 2012.  On examination of the spine, the VA examiner expressed the opinion that there was absolutely no evidence that minimal degenerative changes in the lumbar spine caused or aggravated a cervical spine condition and there was no nexus.  A mere conclusion without a rationale is inadequate to decide the claim.  







On the VA examination for headaches the VA examiner found no evidence of treatment for headaches during or after service and that there was no evidence that the service-connected lumbar spine disability caused or aggravating the headaches.  The lack of treatment does not mean it was less likely than not that the Veteran's service-connected lumbar spine disability was causing headaches.  

As the Board is unable to rely on the opinions to decide the claims, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:


1.  Obtain VA treatment records since July 2007. 

2.  Afford the Veteran a VA examination by a medical professional, who has not previously examined the Veteran, to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that that the current cervical degenerative disc disease (MRI in September 2004) and cervical spondylosis (VA examination in October 2010), are:

Caused by or aggravated by the service-connected disability of the lumbar spine? 





In formulating an opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of cervical spine disease not due to expected clinical course by the service-connected disability of the lumbar spine, as contrasted to a worsening of symptoms. 

The Veteran's file must be made available to the VA examiner for review. 

3.  Afford the Veteran a VA examination by a medical professional, who has not previously examined the Veteran, to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current findings of headaches (VA examination in February 2012) are: 

Caused by or aggravated by the service-connected disability of the lumbar spine? 

In formulating an opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of headaches beyond the expected clinical course by the service-connected disability of the lumbar spine, as contrasted to a worsening of symptoms.  


The Veteran's file must be made available to the VA examiner for review.  

4.  After the development is completed, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


